Citation Nr: 0116574	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
both knees, claimed as secondary to service-connected 
disability from pes planus.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed alternatively as 
incurred in service and as secondary to service connected 
disability from pes planus.

3.  Entitlement to a higher rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from June 1968 to June 1971.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for bilateral 
pes planus and awarded a disability rating of 30 percent, 
effective from January 26, 1995.  The veteran has also 
appealed rating decisions in which the RO denied entitlement 
to service connection for left knee meniscectomy with 
traumatic arthritis, traumatic arthritis of the right knee, 
and a back disorder, and denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).

The veteran testified in May 1999 that he was receiving 
disability benefits from the Social Security Administration 
for disabilities including his service-connected foot 
disorders, and his knee, and back disorders.  The Board is of 
the opinion that the records associated with his application 
for such benefits may be useful in the decision on the claims 
now before the Board.  Although the United States Court of 
Veterans Appeals (now, the United States Court of Appeals for 
Veterans Claims, herein after referred to as the Court) had 
cast the Department's duty to obtain such records in terms of 
its duty, under 38 U.S.C.A. § 5107(a) (West 1991), to assist 
claimants who had submitted a well-grounded claim, see e.g., 
Martin v. Brown, 4 Vet. App. 136 (1993), Masors v. Derwinski, 
2 Vet. App. 181 (1992), Murincsak v. Derwinski, 2 Vet. App. 
363 (1992), Murphy v. Derwinski, 1 Vet. App. 78 (1990), in 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996), the Court referred 
to obtaining these records in terms of VA's "obligation to 
review a thorough and complete record", under which "VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight."

Further, the veteran's claims for service connection for left 
and right knee disorders and a back disorder were denied by 
the RO as not "well grounded."  In the August 1998 
statement of the case (SOC), the RO cited a former law which 
provided that the veteran had the burden of submitting a 
well-grounded claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Veterans Claims Assistance Act of 2000 specifically 
provides that VA shall afford the veteran a medical 
examination or provide a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Pursuant to this remand, the RO may be scheduling VA 
examination(s).  The veteran is hereby notified that is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to provide information 
concerning his treatment for disabilities 
associated with foot disorders, knees 
disorders, and back disorder.  The RO 
should take all necessary steps to obtain 
any pertinent medical records that are 
not currently part of the claims folder 
and associate them with the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
medical records relied upon concerning 
that claim.

3.  When this development is completed, 
the RO should undertake such further 
development as is warranted, including VA 
examinations, if the same are necessary 
to comply with VA's duty to assist the 
veteran in the development of his claim.  
The claims folder should be made 
available to and reviewed by the 
examiner(s).  If deemed necessary, the RO 
should request the examiner(s) to express 
an opinion whether it is as likely as not 
that the veteran's claimed disabilities 
from knee and back disorder are related 
to his service-connected disability from 
pes planus.  All indicated tests and 
diagnostic studies should be performed.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board. 

4.  If the veteran or his representative 
has or can obtain evidence that supports 
the veteran's claim, such evidence must 
be submitted to the RO.  In particular, 
the veteran should submit medical 
evidence that shows that the disabilities 
for which he now claims service 
connection were incurred in service or 
that the claimed disabilities are 
proximately due to or the result of a 
service-connected disability.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development of the claims 
has been completed, the RO should again 
review the record and readjudicate the 
claims for service connection for knee 
and back disorders, an increased rating 
for pes planus, and TDIU.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


